Citation Nr: 0406103	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran, who had active service from August 1943 to March 
1946, has been rated as incompetent by the Department of 
Veterans Affairs (VA) since May 2003.  The appellant, the 
veteran's spouse, has been recognized by VA as his legal 
custodian.  

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the VA Regional Office 
(RO) in New Orleans, Louisiana, which granted the veteran's 
claim seeking entitlement to service connection for PTSD and 
assigned a 10 percent disability evaluation.  The veteran's 
disability evaluation was later increased to 30 percent via a 
decision review officer decision in May 2003.  The appellant 
filed a notice of disagreement regarding the 30 percent 
disability evaluation and the following appeal ensued.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  The clinical signs and manifestations of the veteran's 
service-connected PTSD are productive of social and 
industrial impairment with reduced reliability and 
productivity as characterized by such symptoms as 
difficulties controlling anger, problems concentrating, 
behaviors associated with hypervigilance, panic attacks, and 
difficulty in establishing and maintaining effective work and 
social relationships.




CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 50 
percent, but no higher, for the veteran's PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to show the veteran's 
entitlement to an increased rating for PTSD via the April 
2003 rating decision and the May 2003 statement of the case.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his PTSD is more severe than 
currently rated by the RO.  Finally, via a August 2002 RO 
letter and the May 2003 statement of the case, the appellant 
was provided with specific information concerning the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  The veteran was given the benefit of a VA 
examination in February 2003.  As such, the Board finds that 
no additional identified evidence, which may aid the 
appellant's claim or might be pertinent to the bases of the 
claim, remains outstanding.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the Court held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Upon review of the claims folder, the Board notes that the 
appellant was supplied with a letter explaining the VCAA in 
August 2002 before the March 2003 rating decision.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statue.

The RO received the appellant's claim of entitlement to 
service connection for PTSD in August 2002.  In an April 2003 
rating decision, service connection was granted and a 10 
percent disability rating was assigned.  In a May 2003 
decision review officer decision, the veteran's disability 
rating for PTSD was increased to 30 percent.  The Board will 
address whether a higher rating should have been assigned for 
the veteran's claim.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  ).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The veteran's service-connected PTSD has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  The 
schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the schedular 
criteria, a 30 percent schedular evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2003).

The evidence before the Board includes medical records dated 
June 1995 to September 1995 from the Saint Francis Medical 
Center.  These records describe how the veteran first came to 
the Saint Francis Medical Center in June 1995 complaining of 
marked personality change.  The veteran and his wife both 
noted that he had a marked decrease in interest and 
activities, and that he had been more tearful and had not 
been able to sleep.  The treating physician noted that the 
veteran did not demonstrate any disorder in his thinking, 
speech or perception.  Cognitive assessment at that time 
showed no gross impairment in orientation or recent memory.  
In September 1995, the veteran returned for a follow up 
examination.  The examining physician noted that the veteran 
was well dressed, calm and that his mood was stable.  The 
overall assessment in September 1995 was that the veteran was 
doing much better.

A February 2003 VA examination report indicates that the 
veteran was diagnosed with PTSD and dementia.  The examiner 
noted that the veteran's symptoms of dementia and associated 
depressed mood were considered moderately severe and 
frequent.  The veteran's symptoms of PTSD were noted to be 
mild to moderate in degree of severity and had occurred to 
some degree over a number of years.  The veteran was given 
the following diagnoses by the examining physician:  AXIS I 
diagnosis was dementia of the Alzheimer's type; AXIS IV 
diagnosis was problems with primary support group, social 
environment and occupational problems; AXIS V diagnosis 
indicated that his global assessment of function (GAF) score 
for dementia equaled 35, his GAF due to PTSD equaled 55; and 
his overall GAF equaled 35.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorder, Fourth 
Edition (DSM-IV), a score between 31-40 equates to some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations judgment, thinking, or mood.  According to the DSM-
IV, a GAF score between 51-60 equates to Moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social occupation, or 
school functioning (e.g. few friends, unable to keep a job).  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

During the February 2003 VA examination, the diagnosing 
physician noted that there may be a link between his PTSD 
symptoms and his current difficulties in controlling his 
anger and socializing with other people.  The diagnosing 
physician also noted that these symptoms might also be 
partially explained by his dementia.  The law is clear that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 clearly dictates that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Under Diagnostic Code 9411 the appellant is entitled to an 
initial disability evaluation of 50 percent for PTSD.  See 
38 C.F.R. § 4.130 Diagnostic Code 9411 (2003).  As was 
mentioned earlier, the veteran was diagnosed with a GAF score 
of 55 for PTSD, which is characterized by moderate symptoms 
such as a flat affect and circumstantial speech, occasional 
panic attacks or moderate difficulty in social, occupational, 
or school functioning.  Under 8 C.F.R. § 4.130 Diagnostic 
Code 9411, a 50 percent disability evaluation is warranted 
when there are such symptoms such as: a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; and difficulty in establishing 
and maintaining effective work and social relationships.  As 
the veteran's diagnosis from his February 2003 VA medical 
examination includes these symptoms he is entitled to an 
initial disability evaluation of 50 percent for PTSD 
effective August 7, 2002.  

A disability evaluation in excess of 50 percent for PTSD is 
not warranted because the veteran's currently diagnosed 
symptomatology does not encompass the symptoms contemplated 
by a 70 percent or higher disability rating.  Specifically, 
the veteran's current symptoms do not include such symptoms 
as suicidal ideation, obessional rituals, intermittently 
illogical speech, near continuous panic or depression 
affecting the ability to function, or total occupational and 
social impairment.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the Rating Schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2003).

The appellant has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no question that the veteran's PTSD causes 
impairment.  However, such impairment is contemplated in the 
50 percent disability rating which the Board has assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the appellant has pointed to 
none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.

For the reasons and bases expressed above, the Board finds 
that the criteria for a rating of 50 percent are met.  
38 C.F.R. § 3.102, 4.7.  The Board has considered whether it 
is appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.


ORDER

A disability evaluation of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



